Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the communication(s) filed on 12/21/2020. There are a total of 20 claims pending in the application; claims 1, 8, and 15-20 have been amended; no claims have been canceled or added.

INFORMATION CONCERNING IDS:
The information disclosure statement (IDS) submitted on 01/15/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the Examiner.

INFORMATION CONCERNING CLAIMS:
Claim Interpretation
Claim limitations in this application do not use the word "means" (or "step"), thus, they are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

1.	Claims 1-2, 5-6, 8-9, 12-13, 15-16, and 19  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of copending Application No. 16/398,602 (reference application) in view of Malinowski et al. “Malinowski” (US 8,032,725 B1).
This is a provisional nonstatutory double patenting rejection.

2.	Claim 1 of instant application (Application No. 16/530,065) is compared to claim 1 of Application No. 16/398,602 in the following table:
Application No. 16/398,602   
Application No. 16/530,065
Claim 1:
1.    For a storage system including a plurality of physical storage devices and a cache for temporarily storing data corresponding to the plurality of physical storage devices, a method comprising:

for one or more of the plurality of physical storage devices, determining an apportioned amount of the cumulative amount for the respective physical storage device to have available for 10 storing data in case of a spontaneous de-staging of the cache; and
for each of the one or more physical storage devices, controlling a threshold amount of storage space to be consumed on the physical storage space before the physical storage device enters into a background task mode, 

Claim 1:
1.    For a storage system including a plurality of physical storage devices and a cache for temporarily storing data corresponding to the plurality of physical storage devices, a method comprising:

for one or more of the plurality of physical storage devices, determining an apportioned amount of the cumulative amount for the respective physical storage device to have available for storing data in case of a spontaneous de-staging of the cache; and
for each of the one or more physical storage devices, controlling a first threshold amount of storage space to be consumed on the physical storage space before I/O writes targeting the physical storage device are blocked, 



 However, reference application does not expressly disclose while Malinowski teaches:
“the first physical storage device if it is determined that the first threshold amount of storage space has been consumed on the first physical storage device.” (e.g., column 7, line 60 to column 8, line; column 3, lines 29-38; claim 1) prevent host application to issue a write request when storage space in the volume reaches a second threshold. The second threshold represents the first threshold recited in the claim.
Disclosures by reference application and Malinowski are analogous because they are in the same field of endeavor and/or solving a similar or common problem.
It would have been obvious to a person of having ordinary skill in the art before the effective filing date of the claimed invention to modify claims of the reference application to include the preventing (e.g., blocking) write, by host, to storage as taught by Malinowski.
The motivation for including the prevent write, by host, to storage as taught by column 7, line 66 to column 8, line 1 of Malinowski is to prevent storage failure due to I/O requests from server when volume runs out of space due to creation of snapshots.
Therefore, it would have been obvious to combine teaching of Malinowski with reference application to obtain the invention as specified in the claim.
The independent claims 8 and 15 have been amended to recite similar limitation(s) and therefore rejected based on the same ground of rejection.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 7, 12, 14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mattson et al. “Mattson” (US 5,551,003) in view of Malinowski et al. “Malinowski” (US 8,032,725 B1).
3.	In regard claim 1 Mattson teaches:    
(e.g., DASD devices in Figs. 1-2), a method comprising: determining a cumulative amount of storage space to be available on the plurality of physical storage devices in case of a spontaneous de-staging of the cache” [e.g., figs. 1-2; column 3, line 56 - column 4, line 51; column 7, line 46 - column 8, line 5; column 11, lines 38-60 - A threshold of free segments is maintained. A segment spans across an array of disks, such as, RAID 3 or RAID 5];
“for one or more of the plurality of physical storage devices, determining an apportioned amount of the cumulative amount for the respective physical storage device to have available for storing data in case of a spontaneous de-staging of the cache” [e.g., figs. 1-2; column 3, line 56 - column 4, line 51; column 7, line 46 - column 8, line 5; column 11, lines 38-60 - A threshold of free segments is maintained. A segment spans across an array of disks, such as, RAID 3 or RAID 5. Each disk in the array maintains a portion of the segment (e.g. segment column)]; 
“and for each of the one or more physical storage devices, controlling a first threshold amount of storage space to be consumed on the physical storage space before I/O writes targeting the physical storage device are blocked, the first threshold amount based at least in part on the respective determined apportioned amount for the physical device” [e.g., fig. 1; column 11, lines 38-60 - Garbage collection is performed to ensure a steady supply of free segments. It is performed when a number of free segments drops below a threshold and continues until the number of free segments rises above another threshold]. However, Mattson does not appear to expressly teach while Malinowski discloses:
“the first physical storage device if it is determined that the first threshold amount of storage space has been consumed on the first physical storage device.” (e.g., column 7, line 60 to column 8, line; column 3, lines 29-38; claim 1) prevent host application to issue a write request when storage space in the volume reaches a second threshold. The second threshold represents the first threshold recited in the claim.
Disclosures by Mattson and Malinowski are analogous because they are in the same field of endeavor and/or solving a similar or common problem.
It would have been obvious to a person of having ordinary skill in the art before the effective filing date of the claimed invention to modify the Systems and Methods for Managing Log Structured Array of DASDs taught by Mattson to include the prevent write, by host, to storage as taught by Malinowski.
The motivation for including the prevent write, by host, to storage as taught by column 7, line 66 to column 8, line 1 of Malinowski is to prevent storage failure due to I/O requests from server when volume runs out of space due to creation of snapshots.
Therefore, it would have been obvious to combine teaching of Malinowski with Mattson to obtain the invention as specified in the claim.
4.	In regard claim 8 Mattson teaches:    
(e.g., DASDs in Fig. 1);
“a cache for temporarily storing data corresponding to the plurality of physical storage devices” (e.g., cache 5 in Fig. 1);
“one or more processors” (e.g., controller 3 in Fig. 1);
“and a memory comprising code stored thereon that, when executed, performs a method comprising: determining a cumulative amount of storage space to be available on the plurality of physical storage devices in case of a spontaneous de-staging of the cache” [e.g., figs. 1-2; column 3, line 56 - column 4, line 51; column 7, line 46 - column 8, line 5; column 11, lines 38-60 - A threshold of free segments is maintained. A segment spans across an array of disks, such as, RAID 3 or RAID 5];
“for one or more of the plurality of physical storage devices, determining an apportioned amount of the cumulative amount for the respective physical storage device to have available for storing data in case of a spontaneous de-staging of the cache” [e.g., figs. 1-2; column 3, line 56 - column 4, line 51; column 7, line 46 - column 8, line 5; column 11, lines 38-60 - A threshold of free segments is maintained. A segment spans across an array of disks, such as, RAID 3 or RAID 5. Each disk in the array maintains a portion of the segment (e.g. segment column)];
[e.g., fig. 1; column 11, lines 38-60 - Garbage collection is performed to ensure a steady supply of free segments. It is performed when a number of free segments drops below a threshold and continues until the number of free segments rises above another threshold]. However, Mattson does not appear to expressly teach while Malinowski discloses:
the first physical storage device if it is determined that the first threshold amount of storage space has been consumed on the first physical storage device.” (e.g., column 7, line 60 to column 8, line; column 3, lines 29-38; claim 1) prevent host application to issue a write request when storage space in the volume reaches a second threshold. The second threshold represents the first threshold recited in the claim. The motivation for combining is based on the same rational presented for rejection of the independent claim 1.
5.	In regard claim 15 Mattson teaches:    
“One or more computer-readable media having software stored thereon for a storage system including a plurality of physical storage devices and a cache for temporarily storing data corresponding to the plurality of physical storage devices (e.g., column 7, lines 15-27), the software comprising: executable code that determines a cumulative amount of storage space to be available on the plurality of physical storage [e.g., figs. 1-2; column 3, line 56 - column 4, line 51; column 7, line 46 - column 8, line 5; column 11, lines 38-60 - A threshold of free segments is maintained. A segment spans across an array of disks, such as, RAID 3 or RAID 5];
“executable code that, for one or more of the plurality of physical storage devices, determines an apportioned amount of the cumulative amount for the respective physical storage device to have available for storing data in case of a spontaneous de-staging of the cache” [e.g., figs. 1-2; column 3, line 56 - column 4, line 51; column 7, line 46 - column 8, line 5; column 11, lines 38-60 - A threshold of free segments is maintained. A segment spans across an array of disks, such as, RAID 3 or RAID 5. Each disk in the array maintains a portion of the segment (e.g. segment column)];
“and executable code that, for each of the one or more physical storage devices, controls a threshold amount of storage space to be consumed on the physical storage space before I/O writes targeting the physical storage device are blocked, the first threshold amount based at least in part on the respective determined apportioned amount for the physical device” [e.g., fig. 1; column 11, lines 38-60 - Garbage collection is performed to ensure a steady supply of free segments. It is performed when a number of free segments drops below a threshold and continues until the number of free segments rises above another threshold]. However, Mattson does not appear to expressly teach while Malinowski discloses:
(e.g., column 7, line 60 to column 8, line; column 3, lines 29-38; claim 1) prevent host application to issue a write request when storage space in the volume reaches a second threshold. The second threshold represents the first threshold recited in the claim. The motivation for combining is based on the same rational presented for rejection of the independent claim 1.
6.    In regard to claims 2, 9, and 16 Mattson further teaches:
“selecting a number of the plurality of physical storage devices to receive de-staged data from the cache in case of a spontaneous de-staging of the cache” [e.g., figs. 1-2; column 3, line 56 - column 4, line 51; column 7, line 46 - column 8, line 5; column 11, lines 38-60 - Segments are destaged to member disks of the array],
wherein, for each of the one or more physical storage devices, the apportioned amount is determined at least in part based on the selected number of physical storage devices” [e.g., figs. 1-2; column 3, line 56 - column 4, line 51; column 7, line 46 - column 8, line 5; column 11, lines 38-60 - Segments are destaged to member disks of the array. A segment spans across an array of disks, such as, RAID 3 or RAID 5. Each disk in the array maintains a portion of the segment (e.g. segment column)].
7.    In regard to claims 3, 10, and 17 Mattson further teaches:
[e.g., fig. 1; column 11, lines 38-60 - Garbage collection is performed to ensure a steady supply of free segments. It is performed when a number of free segments drops below a threshold and continues until the number of free segments rises above another threshold].
8.    In regard to claims 4, 11, and 18 Mattson further teaches: 
“wherein the first threshold amount and the second threshold amount are a same value” [e.g., fig. 1; column 11, lines 38-48 - When the number of free Region 1 segments drops below a threshold t1, garbage collection is initiated. This collection continues until the number of free segments rises above some other threshold t2]. Since when number of free segments is above threshold t1 or above threshold t2 there is no garbage collection, the t1 and t2 threshold can be the same value. 

Claims 5, 7, 12, 14, and 19-20 are under 35 U.S.C. 103 as being unpatentable over Mattson and Malinowski as applied to claims 1, 8, and 15 above, and further in view of Dillow et al. “Dillow” (US 2012/0036309).
9.    In regard to claims 5, 12, and 19 Mattson in view of Malinowski teach all limitations 1, 8, and 15 but do not expressly teach while Dillow discloses:
“each of one or more of the plurality of physical storage devices indicating, on one or more occasions, a remaining storage capacity on the physical storage device before the first threshold amount of storage space is reached for the physical storage device” [e.g., fig. 1, ¶¶ 0040-0050 – O-SSDs communicate the need to perform garbage collection to O-RAID controller].
Disclosures by Mattson, Malinowski, and Dillow are analogous because they are in the same field of endeavor and/or solving a similar or common problem.
It would have been obvious to a person of having ordinary skill in the art before the effective filing date of the claimed invention to modify the Systems and Methods for Managing Log Structured Array of DASDs taught by Mattson to include the prevent write, by host, to storage as taught by Malinowski; furthermore, to include the Garbage Collection for RAID Array disclosed by Dillow.
The motivation for including the prevent write, by host, to storage as taught by column 7, line 66 to column 8, line 1 of Malinowski is to prevent storage failure due to I/O requests from server when volume runs out of space due to creation of snapshots; furthermore, the motivation to include garbage collection for RAID array as taught by paragraph [0012] of Dillow is to globally coordinate the garbage collection activities of the optimized solid-state devices participating in the globally coordinated garbage collection.

10.    In regard to claims 7, 14, and 20 Dillow further teaches:
 “controlling a second threshold amount of storage space consumed on the physical storage space below which the blocking of I/O writes targeting the physical storage device is unblocked” [e.g., figs. 2; ¶ 0040, This communication may also provide additional information to the O-RAID such as an estimate of how much data could be written before a hard threshold is reached and an uncoordinated GC process must be initiated). Before a hard threshold reached data can be written (e.g., unblocked).


Claims 6 and 13 are under 35 U.S.C. 103 as being unpatentable over Mattson and Malinowski as applied to claims 1, 8, and 15 above, and further in view of Choi et al. “Choi” (US 2017/0075610).
11.    In regard to claims 6 and 13 Mattson in view of Malinowski teach all limitations 1 and 8 but do not expressly teach while Choi discloses:
“providing a parameter that specifies whether to control the first threshold amount in relation to a spontaneous de-staging of the cache” [e.g., figs. 1-2; ¶¶ 0026, 0036 – dynamic power limit command determines the power limit of the storage device];
[e.g., figs. 1-2; ¶¶ 0026, 0036 – dynamic power limit command is received];
“and for each of the one or more physical storage devices, refraining from controlling the first threshold amount based on the value of the parameter” [e.g., figs. 1-2; ¶¶ 0026, 0036 – garbage collection may be suspended in response to receiving the garbage collection command].
Disclosures by Mattson, Malinowski, and Choi are analogous because they are in the same field of endeavor and/or solving a similar or common problem.
It would have been obvious to a person of having ordinary skill in the art before the effective filing date of the claimed invention to modify the Systems and Methods for Managing Log Structured Array of DASDs taught by Mattson to include the prevent write, by host, to storage as taught by Malinowski; furthermore, to include the power limit command disclosed by Choi.
The motivation for including the prevent write, by host, to storage as taught by column 7, line 66 to column 8, line 1 of Malinowski is to prevent storage failure due to I/O requests from server when volume runs out of space due to creation of snapshots; furthermore, the motivation for including the power limit command as taught by paragraphs [0003]-[0005] of Choi is to provide the improved performance of SSD while also being power efficient.
Therefore, it would have been obvious to combine teachings of Choi and Malinowski with Mattson to obtain the invention as specified in the claim.

Response to Remarks
	Applicant arguments have been fully considered and they are persuasive.
The previous rejections of claims are withdrawn. However, the amendment has changed the scope of claims. 
In regard to double-patenting rejection, the claims are now provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of copending reference application in view of Malinowski.
The amended independent claims 1, 8, and 15 are rejected under 35 USC § 103 as being unpatentable over Mattson in view of Malinowski. Malinowski teaches that when used or utilized reserved storage space in a volume is equal or greater than a second threshold, I/O write access to the volume is prevented or blocked. Therefore, the Examiner respectfully submits that Mattson in combination with Malinowski teach or render obvious all limitations recited in the independent claims 1, 8, and 15. In regard to rejections of the dependent claims, no specific arguments have been made except that independent claims are not overcome by addition of any references used in connection with rejection of the dependent claims. However, Examiner respectfully submits that Mattson in combination with Malinowski and other prior relied on teach or render obvious all limitations included in the claims. Accordingly, Examiner maintains his position.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASHEM FARROKH whose telephone number is (571)272-4193.  The examiner can normally be reached Monday through Friday from 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/HASHEM FARROKH/          Primary Examiner, Art Unit 2135                                                                                                                                                                                              
February 16, 2021